IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MARGUERITE HILL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5750

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 17, 2015.

An appeal from an order of the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Marguerite Hill, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jessica DaSilva, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.